Case:20-03323-jwb Doc #:5 Filed: 10/29/2020 Page 1 of 20

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:

Authentiki, LLC 20-03322
MSSH, LLC 20-03323

Debtor(s) /

Case No.

Chapter 11
Hon. James W. Boyd

COVER SHEET FOR MOTION TO USE CASH
COLLATERAL OR TO OBTAIN CREDIT

The debtor has filed a motion to use cash collateral or to obtain postpetition financing, which
is attached to this Cover Sheet. In accordance with LBR 4001-2(b), the debtor has identified below,
by page and paragraph number, the location in the proposed order accompanying the motion of each

of the following provisions:

 

 

 

 

Provision Contained in Location in
Proposed Proposed Order
Order
(1) Provisions that grant liens on the estate’s claims and
causes of action arising under Chapter 5 of the Code. LI] Yes Page, @_
No
(2) Provisions that grant cross-collateralization protection
to the prepetition secured creditor (i.e., clauses that secure LI Yes Page, @_
prepetition debt with categories of collateral that were not No
covered by the secured party’s lien prepetition) other than
liens granted solely as adequate protection against
diminution in value of a prepetition creditor’s collateral.
(3) Provisions that establish a procedure or conditions for
relief from the automatic stay. LI Yes Page,
No

 

 

 

 

 
_~Case:20-03323-jwb Doc#:5 Filed: 10/29/2020 Page 2 of 20

 

(4) Provisions regarding the validity or perfection of a
secured creditor’s prepetition liens or that release claims

against a secured creditor.

[1 Yes
I¥]_No

 

(5) Provisions that prime any lien without that lienholder’s

consent.

[|]. Yes
I¥]_No

 

(6) Provisions that relate to a sale of substantially all of the

debtor’s assets.

C1 ves
V_No

 

(7) Provisions for the payment of professional fees of the
debtor or any committees, including any. carve-outs for

such payments.

Yes
L|_No

 

(8) Provisions for the payment of prepetition debt.

[ |. Yes
[¥]_No

 

(9) Provisions that waive the debtor’s exclusive right to file
or solicit acceptances of a plan during the time periods
specified in 11 U.S.C. § 1121.

[1 Yes
IV] No

 

(10) Provisions that require the debtor’s plan to be on terms

acceptable to the secured creditor.

LL. Yes
[¥]_ No

 

(11) Provisions that require or prohibit specific terms in the

debtor’s plan.

[| Yes
I¥]_ No

 

(12) Provisions establishing that proposing a plan

inconsistent with the order constitutes a default.

[| Yes
IY] No

 

 

(13) Provisions that waive surcharge under 11 U.S.C.
§ 506(c).

 

[1 Yes
IV]_ No

 

Page, 7_
Page, J___
Page,
Page S11
Page» ]__
Page, J___
Page, J__
Page, J___
| Page, J__
Page,

 

 
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 3 of 20

 

 

 

 

(14) Provisions that address the rights and obligations of ch.

guarantors or co-obligors. Yes Page 4
No

(15) Provisions that prohibit the debtor from seeking c.

approval to use cash collateral without the secured Yes Page 4

creditor’s consent. No

(16) Provisions that purport to bind a subsequent trustee.
[ | Yes

Page J_

I¥]_No

(17) Provisions that obligate the debtor to pay any of a c

secured creditor’s professional fees. Yes Page 4
No

 

 

 

 

Date

 

_ 10/29/2020 /s/ Joseph K. Grekin

[Debtor’s counsel]

 
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 4 of 20

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In the matter of:
AUTHENTIKI, LLC, Case No. 20-03322
Chapter 11 (Subchapter V)
Debtor Honorable James W. Boyd
/
In the matter of:
MSSH, LLC, Case No. 20-03323
Chapter 11 (Subchapter V)
Debtor Honorable James W. Boyd

/

 

DEBTORS’ FIRST DAY MOTION FOR ENTRY OF INTERIM AND FINAL
ORDER AUTHORIZING DEBTORS TO (A) USE CASH COLLATERAL
AND; (B) GRANT ADEQUATE PROTECTION UNDER 11 U.S.C. §§ 361,
363, AND 364; FED. R. BANKR. P. 4001; AND W.D. MICH. LBR 4001-2
The above-captioned debtors! (collective, the “Debtors” and each a “Debtor”), by and
through their proposed counsel, Schafer and Weiner, PLLC, for their First Day Motion for Entry
of an Interim and Final Order Authorizing Debtors to (A) Use Cash Collateral And; (B) Grant
Adequate Protection under 11 U.S.C. §§ 361, 363, and 364; Fed. R. Bankr. P. 4001; and W.D.
Mich. LBR 4001-2 (the “Cash Collateral Motion’’) states as follows:
I. CONCISE STATEMENT FOR REQUESTED RELIEF
1. Through this Cash Collateral Motion, the Debtors seek entry of interim and final
orders, substantially in the form attached as Exhibit A, (i) Authorizing the use of Cash Collateral

on an interim and final basis and (ii) scheduling a final hearing (‘‘Final Hearing”) on this Cash

Collateral Motion and establishing notice procedures in respect thereof.

 

' Substantially contemporaneously with the filing of this Motion, the Debtors have filed a motion
to jointly administer the Cases.

{00874240.2}
Case:20-03323-jwo Doc#:5 Filed: 10/29/2020 Page 5 of 20

II. GENERAL ALLEGATIONS
2. On October 29, 2020 (the “Petition Date”), the Debtors filed their Voluntary

Petitions under Chapter 11 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy

Code”)” commencing the above-captioned bankruptcy cases (the “Cases”).

3. The Debtors are operating as a debtors-in-possession pursuant to sections 1107
and 1108.

4. Mark A. Sellers, [iI is the Debtors’ responsible person.

5. The Debtors file this Cash Collateral Motion pursuant to sections 361 and 363;
Fed. R. Bankr. P. 4001; and W.D. Mich. LBR 4001-2.

6. This Court has jurisdiction to grant the relief requested in this Cash Collateral
Motion under 28 U.S.C. § 1334(a).

7. This matter is a core proceeding under 28 U.S.C. § 157(b)(1) and (2).

8. Venue is proper under 28 U.S.C. §§ 1408 and 1409.

III. BACKGROUND
9. The Debtors operate a single location, tiki-themed restaurant in Grand Rapids,
Michigan (the “Restaurant’’).
10. ‘For further information regarding the Debtors, their operations, and the events
leading up to their bankruptcy, please see the Declaration of Mark A. Sellers, III in Support of
the Debtors’ Chapter 11 Petition and First Day Pleadings (the “Sellers Declaration”),

incorporated herein by reference.

 

2 . ; ;
Except as otherwise noted to the contrary, all section references herein are references to
sections of the Bankruptcy Code.

{00874240.2}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 6 of 20

11. The Debtors anticipate reorganizing their business through a plan or plans of
reorganization.

12. On the Petition Date, the Debtors, without admission, believe that their cash
collateral as defined in § 363 (“Cash Collateral’’) consists of the following:

e Cash of approximately $4,778.85 in Authentiki, LLC and $283,522.30 in
MSSH, LLC;

e Accounts receivable of approximately $2,634.30 in MSSH, LLC; and

e Inventory of approximately $36,598.84 in Authentiki, LLC and $68,050 in
MSSH, LLC.

13. Upon information and belief, the United States Small Business Administration
(“SBA”) will assert a first priority secured claim in the principal amount of $150,000 as of May
29, 2020 against Authentiki, LLC (“Authentiki”), The SBA may assert that its claim is secured
by substantially all of Authentiki’s assets including its Cash Collateral (defined herein).

14. Upon information and belief Ionia Retail, LLC (the “Landlord”), MSSH’s
landlord, will assert a first priority asset lien against MSSH, LLC secured by all MSSH, LLC’s
personal property, including inventory, located at the Restaurant Location.

15. | Upon information and belief, Wolverine Building Group, Inc. (“Wolverine’’) will
assert a second priority secured claim in the principle amount of $125,000 as of October 28,
2020 against Authentiki. It is anticipated that Wolverine will assert that its claim is secured by
substantially all of Authentiki’s assets including its Cash Collateral.

16. | Upon information and belief, no other creditors have or will assert an interest in

Debtors’ Cash Collateral.

{00874240.2}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 7 of 20

17. Uniform commercial code reports from the State of Michigan for each Debtor
identified three (3) additional secured creditors, which assert interests in specific equipment
allegedly leased by such secured creditor to a Debtor and used in the Restaurant.

18. Nothing in this Cash Collateral Motion may be construed as an admission with
respect to liability for any indebtedness, nor should anything within this Cash Collateral Motion
be construed as an admission with respect to the extent, status, validity and/or enforceability of
any lien against any of the Debtors’ assets.

19. ‘In order to maintain their working capital and cover their reorganization costs, the
Debtors require authority to use cash collateral. Without such use, the Debtors will suffer
irreparable harm.

20. The Debtors’ value arises from their ongoing operations and services to their
customers. Without authority to obtain use of Cash Collateral, the Debtors will be unable to
obtain the goods and services they need to provide services to their customers. If the relief
requested herein is not granted, the Debtors will suffer immediate and irreparable harm, because,
rather than preserving the business for the benefit of all constituencies, the Debtors will be forced
to immediately lock their doors and shut down entirely.

21. A cash-flow projection showing the Debtors’ projected revenues and expenses in
the first 28 days of these proceedings is attached as Exhibit B (“the Budget”).

22. The Debtors need to spend approximately $230,110.00 of Cash Collateral in order
to avoid immediate and irreparable harm to the Debtors before the date of the final hearing
(assuming the final hearing is scheduled for approximately 28 days from the date this Motion has
been filed and the Debtors’ use of Cash Collateral will be limited to that aggregate amount prior

to the entry of a final order authoring the use of Cash Collateral.

{00874240.2}
Case:20-03323-jwo Doc#:5 Filed: 10/29/2020 Page 8 of 20

23. The Debtors and their creditors will be harmed if the Debtors are not authorized to
use cash collateral because, without this ability, the Debtors will not be able to make the

payments set forth in the Budget and will be unable to continue their operations.

IV. BASIS FOR RELIEF

A. Basis for Use of Cash Collateral

24. Section 363(c) & (e) permits a debtor to use cash collateral after a notice and
hearing, if the Court finds that parties with an interest in the cash collateral are adequately
protected.

25. Under § 361, “[w]hen adequate protection is required under § ...363... such
adequate protection may be provided by . . . (2) providing to such entity an .. . replacement lien
to the extent that such ... use... results in a decrease in the value of such entity’s interest in
such property[.]”

26. As adequate protection under § 361 and § 363 for any security interests that the
SBA, Landlord, or other Secured Creditors asserts in the Debtors’ Cash Collateral, the Debtors
offer replacement liens to the extent of any diminution in value of their prepetition Cash
Collateral in all post-petition collateral ("Replacement Lien") to same extent, validity and
priority as existed in the pre-petition collateral of the applicable debtor.

27. Given Debtors’ need to use the Cash Collateral and the adequate protection that it
is offering to the SBA, the Landlord, and any other Secured Creditor, Debtors should be granted
authority to use the Cash Collateral.

28. As part of their request to use Cash Collateral, the Debtors are requesting that this
Court allow it to escrow, on a monthly basis, $10,000 into the client trust account of their

proposed general bankruptcy counsel to pay the professional fees incurred by such legal counsel

{00874240,2}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 9 of 20

in connection with the bankruptcy proceeding to the extent the fees are allowed by this Court

(the “Professional Fees”).?

29. On October 28, 2020, the Landlord and Wolverine consented in writing to the
Debtors use of Cash Collateral between the Petition Date and the date a hearing is set on this
Motion.

30. The Debtors have set aside and earmarked $149,900, the full amount the SBA
may claim is owed by the Debtors, pending entry of an interim order on this Motion.

31. Asa result, none of the parties that have an interest in Debtors’ Cash Collateral
will be harmed by the continued operation of the Debtors’ business pending the hearing on this
Motion.

V. ESTABLISHING NOTICE PROCEDURES
AND SCHEDULING FINAL HEARING

32. Notice of this Cash Collateral Motion will be given to (a) the Office of the United
States Trustee for the Western District of Michigan, (b) identified secured creditors, and (c) the
Debtors’ twenty (20) largest unsecured creditors. In light of the nature of the relief requested,
the Debtors submit that no further notice is required.

33. The Debtors further respectfully requests that the Court schedule the Final
Hearing and authorize them to serve copies of the signed interim order, which fixes the time,
date and manner for the filing of objections, to (i) the Office of the United States Trustee for the
Western District of Michigan; (11) counsel for official committee(s), if any; (iii) identified

secured creditors; (iv) the Debtors’ twenty (20) largest unsecured creditors; and (v) any party that

 

3 The Debtors have filed or will file an Application to Employ Schafer and Weiner, PLLC as Counsel for the
Debtors.

{00874240.2}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 10 of 20

has filed, prior to entry of the proposed interim order, a request for notices with this Court. The
Debtors request that the Court consider such notice of the Final Hearing to be sufficient notice
under Bankruptcy Rule 4001.

34. No previous request for the relief sought herein has been made to this Court or

any other court.

CONCLUSION
35. For the foregoing reasons, the Debtors respectfully request that the Court grant
this Cash Collateral Motion.
WHEREFORE, the Debtors respectfully request that this Court enter an order
substantially in the form attached as Exhibit A, and provide the Debtors with such other and

further relief as is just and proper.

Respectfully submitted

SCHAFER AND WEINER, PLLC

By: /s/ Joseph K. Grekin
JOSEPH K. GREKIN (P52165)
HOWARD BORIN (P51959) .
JOHN J. STOCKDALE, JR. (P71561)
Proposed Attorneys for Debtors
40950 Woodward Ave., Ste. 100
Bloomfield Hills, MI 48304
(248) 540-3340
jgrekin@schaferandweiner.com

Dated: October 29, 2020

{00874240.2}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 11 of 20

EXHIBIT A
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 12 of 20

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In the matter of:

AUTHENTIKI, LLC, Case No. 20-03322
Chapter 11 (Subchapter V)
Debtor Honorable James W. Boyd

 

In the matter of:
MSSH, LLC, Case No. 20-03323
Chapter 11 (Subchapter V)
Debtor Honorable James W. Boyd
/
ORDER GRANTING DEBTORS’ FIRST DAY MOTION
FOR ENTRY OF INTERIM AND FINAL ORDER AUTHORIZING
DEBTORS TO (A) USE CASH COLLATERAL AND; (B) GRANT
ADEQUATE PROTECTION UNDER 11 U.S.C. §§ 361, 363,
AND 364; FED. R. BANKR. P. 4001; AND W.D. MICH. LBR 4001-2
Upon consideration of the Debtors’ First Day Motion for Entry of Interim and Final Order
Authoring the Debtor to Use Cash Collateral and Granting Adequate Protection under I1 U.S.C.
&§ 361, 363, and 364; Fed. R. Bankr.P. 4001; and W.D. Mich. LBR 4001-2 (the “Motion”);! and
upon consideration of the Sellers Declaration; and the Court having jurisdiction pursuant to
sections 157 and 1334 of title 28 of the United States Code to consider the Motion and the relief
requested therein; and venue being proper in this Court pursuant to sections 1408 and 1409 of title
28 of the United States Code; and this matter being a core proceeding within the meaning of section
157 of title 28 of the United States Code; and the Court having determined that the relief sought

in the Motion is in the best interest of the Debtors, their creditors, and all parties-in-interest; and

the Court having heard the sufficient evidence and statements of counsel regarding the Motion and

 

Terms not defined herein have the meanings ascribed in the Motion.

{00874339.1}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 13 of 20

having determined that the legal and factual bases set forth in the Motion and attested to in the

Sellers Declaration establish just cause for the relief granted herein, therefore;
THE COURT HEREBY FINDS:

A. On October 29, 2020, (the “Petition Date”), the Debtors filed their voluntary
petitions for relief under subchapter V of chapter 11 of the Bankruptcy Code. Since the Petition
Date, the Debtors have continued in possession of their assets and have continued to operate their
business as debtors-in-possession pursuant to sections 1107(A) and 1108 of the Bankruptcy Code
and no Official Committee of Unsecured Creditors has been formed.

B. The Debtors requires the use of the Cash Collateral for the maintenance and
preservation of their assets, and for the operation of their business and the payment of business
expenses in the ordinary course.

C. The relief provided herein is necessary, essential and appropriate for the continued
operation of the Debtors’ business and the management and preservation of their assets, and is
otherwise necessary to avoid immediate and irreparable harm to the Debtors and their estate
pending a final hearing on the Motion.

D. The Debtors provided notice of the initial hearing on the Motion by serving notice
in accordance with Fed. R. Bankr. P. 4001(b)(1)(C). The notice provided is appropriate, adequate
and proper under the circumstances of this case in accordance with Fed. R. Bankr. P. 4001(b) and

Local Rule 4001-2 (W.D. Mich.).

In light of the foregoing, IT IS HEREBY ORDERED that:

{00874339.1}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 14 of 20

1, The Motion is GRANTED.

2. All capitalized terms not defined in this Order shall have the meanings ascribed to
them in the Motion.

3. The Debtors are authorized, as of the Petition Date, to use Cash Collateral and grant
adequate protection in accordance with the Budget and terms of the Motion, and such authority
continues until further order of the Court.

4, The amount of Cash Collateral necessary for the Debtors to use to avoid immediate
and irreparable harm before the date of the final hearing or the date this Order becomes a final

order, in the absence of a timely objection and final hearing, is $230,110.00 (assuming twenty
eight days of Cash Collateral usage per the Budget) and the Debtors’ authorized use of Cash
Collateral is limited to that amount prior to the entry of a final order authorizing the Debtors to use
Cash Collateral or the time this Order becomes a final order, as the case may be, unless ordered
otherwise. Pending entry of a final order, the Debtors may use Cash Collateral in accordance with
the line item amounts set forth above in accordance with the Budget, with a ten percent (10%)
variance in line item.

5. Within seven (7) days of the expiration of the Budget, Debtors shall file a
replacement Budget with the Court, which shall become the Budget.

6. As adequate protection under section 363 and 361 of the Bankruptcy Code for any
security interest that the SBA, the Landlord, and any other secured creditors that may assert in the
Cash Collateral of the Debtors, to the extent that the Debtors use such Cash Collateral and do not
replace it, are hereby granted replacement liens in all types and descriptions of collateral that were
secured by the applicable pre-petition loan documents, which are created, acquired, or arise after

the Petition Date.

{00874339.1}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 15 of 20

7. The Debtors preserve all their rights to contest the claim(s) of the ‘SBA, the
Landlord, Wolverine, and/or any other creditor asserting a secured interest in Debtors’ assets.

8. The Debtors shall, within twenty-four (24) hours following the entry of this Order,
serve copies of this Order and the Debtors’ motion for entry of this Order with all attachments on
the 20 largest unsecured creditors, all secured creditors, any committee formed in these Cases, the
United States Trustee’s Office, and all other parties who are required to be served under Fed. R.
Bankr. P. 4001(d).

9, All parties seeking to object to this Order must file a written objection within
fourteen (14) days after the entry of this Order, except that an official committee may file
objections within fourteen (14) days after the official committee is served with the entered Order.
If an objection is timely filed, the final hearing on this Order will be held before the Honorable
James W. Boyd, United States Bankruptcy Judge, in the courtroom located at 1 Division Ave. N.,
Room 200, Grand Rapids, MI 49503, on November _—_—«2020 at ___m. Ifno
timely objection is filed, then this Order will become a final order without a further hearing, and
the Debtors will be authorized to spend for those expenses referenced in the Motion, as well as
any other expenses necessary for operating the business in the ordinary course going forward.

10. The Debtors’ authority to use Cash Collateral shall continue until otherwise ordered

by this Court.

{00874339.1}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 16 of 20

11. The Debtors are authorized to escrow Professional Fees, as more fully set forth in
the Motion. The first escrow payment shall take place no later than November 28, 2020 and on
the 28" day of each month thereafter.

END OF ORDER

Order prepared and submitted by:

SCHAFER AND WEINER, PLLC
Proposed counsel for Debtors

John J. Stockdale, Jr. (P71561)
40950 Woodward Ave., Ste. 100
Bloomfield Hills, MI 48304
Phone: (248) 540-3340

Fax: (248) 971-1531
Jstockdale@schaferandweiner.com

{00874339.1}
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 17 of 20

EXHIBIT B
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 18 of 20

MSSH
Weekly Cash Flow Projection
For Year 1
Cash Receipts (Revenue)
50.0% Food
43.0% — Liquor
15% Draft Beer
0.0% Bottle Beer
10% Wine
45% — Retail
100.0%
GROSS Receipts

Employee Perks (SR&A)

Discounts (servers/managers)
Employee/Manager Meals
Employee Training

Total Perks (SRA)

NET CASH RECEIPTS

Purchases Goods Sold (COGS)

Food
Liquor
Droft Beer
Bottle Beer
Wine
Retail

TOTAL

GROSS PROFIT

 

 

 

 

 

 

 

starting
10/29/2020
WkI Wk2 Wk3 .Wk4 Wk 5 Wko | Wk? —SWk8 Wko  L_Wklo 7 weil [ wkiz2 7 wk |

30,000 30,147 30,294 30,441 30,588 30,735 30,882 31,029 31,176 431,324 31,471 31,618 31,765
25,800 25,926 26,053 26,179 26,306 26,432 26,559 26,685 26,812 26,938 27,065 27,191 27,318
900 904 909 913 918 922 926 931 935 940 oad 949 953

600 603 606 609 612 615 618 621 624 626 629 632 635
2,700 2,713 2,726 2,740 2,753 2,766 2,779 2,793 2,806 2,819 2,832 2,846 2,859
60,000 60.294 60,588 60,882 61,176 61,471 61,765 62,059 62,353 62,647 62,941 63.235 63,529
600 603 606 609 612 615 618 621 624 626 629 632 635

600 603 606 609 612 615 618 621 624 626 629 632 635

150 151 151 152 153 154 154 155 156 157 157 158 159
1,350 1,357 1,363 1,370 1,376 1,383 1,390 1,396 1,403 1,410 1,416 1,423 1,429
38,650 38,938 59,225 59,513 59,800 60,088 60,375 60,663 60,950 61,238 61,525 61,913 62,100
8,700 8,743 8,785 8,828 8,871 8,913 8,956 8,999 9,041 9,084 9,126 9,169 9,212
6,450 6,482 6513 6,545 6,576 6,608 6,640 6,671 6,703 6,735 6,766 6,798 6,829
225 226 227 228 229 231 232 233 234 235 236 237 238

150 151 1s! 152 153 154 154 155 156 157 157 158 159

945 950 954 959 964 968 973 977 982 987 991 996 1,001
16,470 16,551 16,631 16,712 16,793 16,874 16,954 17,035 17,116 17,197 17,277 17,358 17,439
42,180 42,387 412,594 42,800 43,007 43,214 43,421 43,627 43,834 44,041 44,248 44454 44,661
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 19 of 20

 

Operating Expenses
Payroll & Benefits-Hourly Staff 23,462 23,462 23,462 23,462 23,462 23,462 _ 23,462
Payroll & Benefils-Management 10,250 10,250 10,250 10,250 10,250 10,250 10,250
ADT 542 542 542
Equipment Rental 163 163 163 163 163 163 163 163 163 163 163 163 163
Ice Machine 87 87 87 87 87 87 87 87 87 87 87 87 87
Linen/Rags 692 692 692 692, 692 692 692 692 692 692 692 692 692
Repairs & Maintenance (R&M) 1,250 1,250 1,250 1,250 1,250 1,250 1,250 1,250 1,280 1,250 1,250 1,250 1,250
Outside Cleaning Services 865 865 865 865 865 865 865 865 865 865 865 865 865
Payroll Service 162 162 162 162 162 162 162
Pest Control 48 48 48 48 48 48 48 48 48 48 48 48 48
Refrigeration & Oven Preventative 288 288 288 288 288 288 288 288 288 288 288 288 288
R&M Supplies 87 87 87 87 87 87 87 87 87 87 87 87 87
Waste 231 231 231 231 231 231 231 231 231 231 231 231 231
Office Supplies 48 48 48 48 48 48 48 48 48 48 48 48 48
Paper Goods 48 48 48 48 48 48 48 48 48 48 48 48 48
Postage 4 4 4 4 4 4 4 4 4 4 4 4 4
Printing 231 24 231 231 231 231 231 231 231 231 231 231 231
Computer & Internet 292 292 292
Cash shorVover 40 40 40 40 40 40 40 40 40 40 40 40 40
Credit Card Fees 1,440 1,447 1,454 1,461 1,468 1,475 1,482 1,489 1,496 1,504 1,511 1,518 1,525
Dues & Subscriptions 67 67 67 67 67 67 67 67 67 67 o7 67 67
Business Licenses/Permots lol lol 101 101 101 tol 101 10] 101 101 10! 101 tot
Advertsing 404 404 404 404 404 404 404 404 404 404 404 404 404
Contributions 32 32 32 32 32 32 32 32 32 32 32 32 32
Employee Relations 40 40 do 40 40 40 40 40 40 40 40 40 40
PR 121 121 121 121 121 121 121 121 121 121 121 121 121
Smallwares 202 202 202 202 202 202 202 202 202 202 202 202 202
Restaurant Supplies 101 101 Jol 101 101 101 101 101 101 101 101 101 101
Kitchen Supplies 101 lol 10L 101 101 101 101 101 101 101 10] 101 101
Glassware/Ching/Flatware 404 404 404 404 404 404 404 404 404 404 404 404 404
Phone 300 300 300
Electric 3,750 3,750 3,750
Gas 1,417 1,417 1.417
Woter/Sewer 375 375 378
Total Cash Paid :Operating Expenses 40,970 7.645 41276 12.960 40,998 7,674 44,304 12,988 41,026 7,702 44,332 13.016 41,054
Other P&L Cash Disbursements
Legal 10,000 10,000 10.000
Corporate Salaries 8,462 8,462 8,462 8,462 8,462 8462
Insurance (Liq/Gen) 8,333 8,333 8,333
Property Taxes, Insurance 3,750 3,750 3,750
Rent Payments 17,721 17,721 17,721
Financial Advisory fees - - 15,000
Emergency R&M Fund 4,167 4,167 4,167

 

- 8,462 - 52,433 : 8,462 : 52,433 - 8,462 - 67,433 :
Case:20-03323-jwo Doc #:5 Filed: 10/29/2020 Page 20 of 20

Balance Sheet Cash Actlvity
Capital lease Principal Payments

Critical Vendor Payment
Capital Asset Purchases

NET CASH FLOW
BEGINNING CASH BALANCE

ENDING CASH BALANCE

 

 

- - - 7,000 : - - 7,000 - - - 7,000 -

- - - 7,000 - - - 7,000 - - - 7,000 -
1,210 26,280 1318 (29,592) 2,009 27,079 217 (28,793) 2,808 27,877 2,916 (42,994) 3,607
288,299 | 289,509 315,789 _—317,107_—287,515 289,524 —316,603___—318,720 —-289,927 = 292,735 «320,612 _—2323,528 ~—=—-280.534
289,509 315,789 «31707287515 289,524 316,603 318,720 289,927 292,735 320,612 _—«323,528 280,834 28, LT

 

 
